SUPPLEMENT DATED JULY 13, 2012 TO PROSPECTUS DATED MAY 1, 2012 FOR TFLIC FREEDOM ELITE BUILDER® TFLIC FREEDOM ELITE BUILDER II® TFLIC FINANCIAL FREEDOM BUILDER® Each An Individual Flexible Premium Variable Life Insurance Policy and TO PROSPECTUS DATED MAY 1, 2008 FOR TFLIC FREEDOM WEALTH PROTECTORSM A Joint Survivor Flexible Premium Variable Life Insurance Policy Issued through TFLIC Series Life Account By Transamerica Financial Life Insurance Company This Supplement modifies certain information contained in your TFLIC Freedom Elite Builder®, TFLIC Freedom Elite Builder II®, TFLIC Freedom Wealth ProtectorSM and/or TFLIC Financial Freedom Builder® prospectuses.Please read it carefully and retain it for future reference.All terms that are not defined in this supplement shall have the same meanings as the same terms used in the prospectuses. The following information replaces the information that is contained in your current product prospectus or supplement to your prospectus: Effective May 1, 2012, the overnight delivery charge is $30.00. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
